Citation Nr: 1145195	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes, to include on a secondary basis.

2.  Entitlement to service connection for a dental disorder for treatment purposes.

3.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970; prior to this period of service, he had one year and one day of verified active duty.  He also had periods of active duty for training in the Army National Guard, including from January 1975 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the RO adjudicated the Veteran's claims for service connection for a dental disorder for compensation purposes and for treatment purposes as a single service connection claim for loss of teeth.  In this regard, while the Veteran has claimed service connection for a dental disorder, it is not clear whether he intended to limit the claim to one for treatment only.  Therefore, in light of the distinct legal criteria for service connection for a dental disorder for compensation purposes, and service connection for a dental disorder for treatment purposes, as explained below, the Board has addressed the matters of service connection for a dental disorder for compensation purposes and service connection for a dental disorder for treatment purposes as two distinct claims.

In June 2009 and January 2010, following the RO's most recent adjudication of the claims on appeal, the Veteran submitted additional medical evidence without a waiver of initial RO consideration of the evidence.  However, this evidence does not relate to or have a bearing on the matter herein decided.  As such evidence is not pertinent to the matter herein decided, and the Veteran is not prejudiced by the addition of this evidence to the record.  See 38 C.F.R. §§ 19.31(b), 20.1304 (2011).

Also, as reflected in a January 2008 written statement, the Veteran has asserted that he suffers a dental disorder due to VA medical treatment, and that he was never informed that any such dental disorder was a possible result of such treatment.  Thus, the issue of entitlement to compensation for a dental disorder pursuant to 38 U.S.C. § 1151 has been raised.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a dental disorder for treatment purposes and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a dental disorder for which compensation can be authorized.  


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161, Diagnostic Codes 9900-9916 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a March 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim for service connection.  However, as explained below, the Board finds that there is no competent evidence of a current disability, or persistent or recurrent symptoms of a disability, for which compensation can be authorized.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Pertinent regulations provide that the dental conditions of treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  DC 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  DCs 9901 and 9902 address loss of the mandible.  DCs 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  DC 9905 addresses temporomandibular articulation and limited jaw motion.  DCs 9906 and 9907 contemplate loss of the ramus, and DCs 9908 and 9909 address loss of the condyloid process.  DCs 9910 and 9910 concern loss of the hard palate.  Loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is contemplated under DC 9913, and loss of the maxilla is addressed under DCs 9914 and 9915.  DC 9916 concerns malunion or nonunion of the maxilla.  Thus, compensation is available for loss of teeth only if such is due to substance loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2011).

In this case, while service treatment records reflect in-service dental treatment, they do not reflect, and the Veteran has not asserted, that he suffered any injury or disease in service affecting either the maxilla or mandible.  Rather, as reflected in a March 2008 written statement, the Veteran asserts that he has suffered dental problems, including the loss of at least 13 teeth, due to the medication he has taken for his service-connected disorders.  However, the record does not reflect any loss of body substance of the maxilla or mandible due to trauma or disease such as osteomyelitis.  Therefore, service connection for a dental disorder for compensation purposes is not warranted.

In a January 2008 written statement, the Veteran asserted that his private physician, Dr. Couch, had told him that the medicine that he had been taking had completely destroyed his teeth.  VA treatment records dated in February 2008 reflect that the Veteran had had all teeth removed from the mandible, and was fitted for dentures.  March 2008 and June 2008 letters from the Veteran's private physician, Dr. Hendrix, indicate the opinion that the Veteran had gastroesophageal reflux disease (GERD), which was causing him to have poor dentition, and that it was Dr. Hendrix's understanding that the Veteran had recently had to have all of his teeth removed because of this.  

However, the record does not reflect chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, condyloid process, or hard palate, or any loss of body of, or malunion or nonunion of, the maxilla or mandible.  Thus, while both the record reflects that the Veteran has lost teeth, it does not reflect that any such tooth loss has been due to loss of body substance of the maxilla or mandible due to trauma or disease such as osteomyelitis.  Moreover, the record does not reflect, and the Veteran has not asserted, that any other dental conditions exist for which service-connected compensation benefits are available under 38 C.F.R. § 4.150, DCs 9900-9916.  As such, the Veteran does not have a dental disorder for which compensation can be authorized.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2011).

For all the foregoing reasons, the Board finds that the claim for service connection for a dental disorder for compensation purposes, to include on a secondary basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a dental disorder for compensation purposes, to include on a secondary basis, is denied.


REMAND

The claims remaining on appeal must be remanded for the following reasons.

Regarding the claim for a TDIU, the Veteran is currently service connected for the following disabilities: posttraumatic stress disorder (PTSD), rated 30 percent disabling; history of pulmonary embolism, rated 30 percent disabling; right knee degenerative arthritis, rated 20 percent disabling; tinea, rated 10 percent disabling; duodenal ulcer and GERD with history of sprue, rated 10 percent disabling; history of right leg deep vein thrombosis, rated 0 percent disabling (noncompensable); and hearing loss, rated noncompensable.  A TDIU is available to a veteran who is unable to secure and follow a substantially gainful occupation, to include in capacities other than the one(s) in which he most recently worked, by reason of a service-connected disability or disabilities.  See 38 C.F.R. § 4.16 (2011).
 
The record reflects conflicting evidence regarding whether the Veteran is unemployable due to his service-connected disabilities.  

The report of a December 2006 VA examination reflects the opinion of the examiner that the Veteran had significant dyspnea on exertion, but that it was less likely than not that such dyspnea was due to his history of pulmonary embolus, as pulmonary emboli resolved with little or no residual problems.  The examiner also noted that the Veteran had obstructive airway disease as a result of 35 years of tobacco use.

In a February 2007 letter, the Veteran's private physician, Dr. Dickson, opined that the Veteran was unable to work because of his pulmonary status, and that his pulmonary complaints were all related to his service-connected history of pulmonary emboli.  Dr. Dickson noted that the Veteran had been treated for questionable chronic obstructive pulmonary disease, but that there was no evidence that tobacco had any role to play in the Veteran's breathing difficulties.  Dr. Dickson further stated that it was certain that the Veteran's pulmonary emboli, and not a smoking-related disorder, were causing is dyspnea.

The Veteran also submitted a letter dated in March 2007, from a private doctor, Dr. Speirs, which indicates the opinion that because of the Veteran's shortness of breath and dyspnea on exertion, he was unable to continue working.  Dr. Speirs also opined that such shortness of breath and dyspnea were the result of the Veteran's pulmonary emboli.  Dr. Speirs noted that, prior to development of his pulmonary emboli, the Veteran had had no difficulties as far as his lungs were concerned, and that he remotely used a pipe but had never used tobacco.

Furthermore, the report of a June 2007 VA examination reflects the opinion that the Veteran's dyspnea on exertion was likely related to his history of pulmonary embolus.  However, the June 2007 VA examiner noted that the Veteran had been declared totally disabled by the Social Security Administration, and that his limits to working were due to his nonservice-connected spine disorder, and not his other conditions.

While the record contains the opinion evidence noted above, it does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with any nonservice-connected disabilities, make him unemployable for VA purposes, whereby the examiner both reviewed the entire record and provided an adequate and clearly-stated rationale for such opinion.  Under these circumstances, a VA opinion as to the Veteran's employability must be obtained.

Finally, the claim for service connection for a dental disorder for treatment purposes might be determined by the resolution of the claim for a TDIU.  See 38 C.F.R. § 17.161(h) (2011).  Under these circumstances, the Board finds that the claim for service connection for a dental disorder for treatment purposes is inextricably intertwined with the TDIU issue.  Thus, a decision at this time by the Board with respect to this service connection claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file must be made available to the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

The opinion must be based on the review of the claims file, to include any VA examination reports of record.  Specifically, the examiner should consider the December 2006 and June 2007 VA examination reports, the February 2007 letter from Dr. Dickson, and the March 2007 letter from Dr. Speirs.

A complete rationale must be provided for any opinions expressed.  

2.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examination without good cause may include denial of his claims.  See 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


